Citation Nr: 9912070	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-17 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for residuals of a left arm 
fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to October 
1942, and from June 26, 1944, to July 4, 1944.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.


REMAND

The veteran contends that he is entitled to service 
connection for a fracture of his left arm that occurred in 
December 1943.  By a September 1944 rating decision, the VARO 
in Reno, Nevada, denied the veteran's claim on the basis that 
there was no disabling condition ascribable to service 
origin, i.e., the alleged injury was incurred between the two 
separate time periods in which the veteran served on active 
duty.  By a letter dated in September 1944, the veteran was 
notified of that rating decision and of his right to enter an 
appeal from this decision, provided he informed VA of his 
desire to have his case considered by the Board of Veterans 
Appeals within one year from the date of the September 1944 
letter.

By a letter received in October 1944, the veteran stated, in 
opposition to the RO's determination, that he "was in 
service" at the time of the left arm injury, and was 
therefore "entitled to a pension."  He made several 
statements opposing the RO's findings as to whether he had 
been in service, for the purpose of qualifying for VA 
benefits, at the time of his left arm fracture.  The veteran 
also stated that he could furnish the RO with additional 
medical reports, and that he would be willing to report for a 
VA examination.  In closing his letter, the veteran stated he 
would "appreciate your help and compliance of my claim . . . 
."

The RO responded to the veteran's October 1944 letter by 
mailing a reply letter dated in October 1994, and again 
informed the veteran that if he was dissatisfied with the 
rating decision and wished to appeal, he should notify the RO 
so that "the necessary appeal form" could be sent to him.  
In November 1944, the veteran again wrote to the RO, stating 
that he could not understand the RO's denial of his claim.  
The veteran reiterated his disagreement with the RO's 
contention that he was not in service when he fractured his 
left arm in December 1943.  He stated that he felt "entitled 
[to benefits] as much as anyone," as he was "under military 
law at all times" and was "still in the army" at the time 
he incurred the left arm fracture.

The RO apparently did not construe either of the veteran's 
letters as an expression of his wish to appeal the decision 
of September 1944 and did not send the veteran the necessary 
appeal.  At that time VA regulations provided a period of one 
year from the date of notice of the result of the initial 
determination for the filing of an application for review on 
appeal; otherwise, that determination became final and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error.  Veterans Regulation No. 
2(a), pt. II, par. III; VA Regulations 1008 and 1009; 
effective January 25, 1936, to December 31, 1957.

In February 1998, the veteran filed a statement in support of 
his claim, wherein he expressed his "wish" to file for 
entitlement to service connection for the December 1943 
fracture of his left arm.  In a May 1998 deferred rating 
decision, the RO noted that the veteran's claim had 
previously been denied in 1944 and that new and material 
evidence would have to be submitted before his claim could be 
reopened.  In a September 1998 denial of the veteran's claim 
of entitlement to service connection for his left arm 
fracture, the RO determined that new and material evidence 
sufficient to reopen the veteran's claim had not been 
submitted.  Consequently, the veteran filed the instant 
appeal.

The Board finds that the veteran's October and November 1944 
letters to the RO can reasonably be construed as applications 
for review on appeal from the RO's September 1994 rating 
decision.  In the instant case, the veteran's October 1944 
letter to the RO, wherein he stated his contention that he 
was in service when he incurred his left arm injury, can 
reasonably be read to have expressed his disagreement with 
the RO's finding that the veteran was not in service at the 
time of his December 1944 left arm injury.  Similarly, the 
veteran's request in the same letter, to the effect that he 
desired the RO's assistance in continuing forward on his 
claim, can be reasonably read as asking for assistance in 
procedural guidance through the VA appeal process.

The veteran's November 1944 letter, as well, can reasonably 
be read as expressing his dissatisfaction with the RO's prior 
rating decision.  In that letter, the veteran expressed 
rather unequivocally therein that he disagreed with the RO's 
determination that he was not in service at the time of the 
injury underlying his claim of entitlement to service 
connection.  The veteran was clear in his assertions that he 
felt entitled to VA benefits, and such statements were in 
direct opposition to the RO's determination that the veteran 
was not entitled due to the lack of in-service occurrence.

Accordingly, in the Board's opinion, the letters from the 
veteran in 1944 constituted an application for review on 
appeal.  Since the veteran was not provided with the 
necessary appeal form, his application for review on appeal 
is still pending and the September 1944 rating decision never 
became final.  See Tablazon v. Brown, 8 Vet. App. 359, 361 
(1995).

Accordingly, the case is remanded for the following:

The RO must review the veteran's claim of 
entitlement to service connection for 
residuals of a left arm injury on a de 
novo basis.  If the claim for service 
connection for a left arm fracture 
remains denied, the appellant and his 
representative should be furnished a 
statement of the case which contains 
citation to applicable law and 
regulations, including pertinent 
provisions of 38 C.F.R. §§ 3.1(k)(m), 
3.4(b), 3.6, and 3.7.  The veteran and 
his representative should then be given 
the opportunity to respond.

The purpose of this remand is to afford the veteran due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted on 
the issue of whether the veteran is entitled to service 
connection for residuals of a left arm fracture.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 State. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical 
and Statutory Notes).  In addition, Vb.'s Adjudication 
Procedure Manual, M21-1, Part IV, directs the Ors to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


